DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.

Status of the Claims
Claims 10-13 are new.
Claims 1-13 are pending.
Claims 1-13 are rejected.
Claims 1 and 6 are objected to.

Applicant’s Response
Applicant's response, filed 16 February 2021, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
In this Office action the text presented in italics pertains to the Applicant’s explicit recitations in 

Priority
Applicant’s claims for priority to US 62/407,841 filed 13 October 2016 is acknowledged and granted for each of claims 1-13 herein.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings filed on 13 October 2017 were previously considered. However, upon further review, the drawings are objected to because of the following informalities:
Figure 2D. The labels on the right side of the figure cannot be discerned due to the small font size and the pixilation of the text.
Figure 3B. The labels for the samples at the bottom part of panel E appear next to, or overlapping with a number which is not referred to in the Specification. See Figure 3B reproduced below. 



    PNG
    media_image1.png
    218
    767
    media_image1.png
    Greyscale



Further, the Specification when describing the content of Figure 3B refers to “tumors”, “normal bone” and “osteosarcoma cell lines”.  See page 3 lines 26-31 and page 4 lines 1-2. The Applicant is asked to correct the labels according to the terminology used in the Specification.
Figure 4A. The labels within the KM plots shown in panels (i)-(iv) and the markings in the horizontal and vertical axes cannot be discerned due to the small font size, the overlap of the labels with the plots and the pixilation of the text.
Figure 5B. The numbers associated with each of the “array” labels and the numbers associated with each of the “rna_seq” labels are difficult to discern due to the pixilation of the text.
Figure 5C. The labels within the KM plots shown in panels (i)-(iv) and the markings in the horizontal and vertical axes cannot be discerned due to the small font size, the overlap of the labels with the plots and the pixilation of the text.
Figure 6.  The use of the irregular comparative adjective “Worse” in Figure 6 is improper as the label does not indicate what is being compared with “outcome”. The proper term should be “Worst”. The use of the irregular comparative adjective “Better” in Figure 6 is improper as the label does not indicate what is being compared with “outcome”. The proper term should be “Best”.
Figure 6. The elements of the model and the labels used to identify each element cannot be discerned in the figure due to the pixilation of the objects, the overlap amongst objects and the overlap between objects and labels for said objects. Figure 6, as filed, is reproduced below:

    PNG
    media_image2.png
    674
    809
    media_image2.png
    Greyscale


Figure 10A. The labels and markings of the horizontal and vertical axes of the plots shown in panels (ii) and (iii) cannot be discerned due to the small font size.
Figures 10B-D. The labels and markings of the horizontal and vertical axes of the violin plots and the KM plots cannot be discerned due to the small font size. Further, the labels pertaining to the sample type on the horizonal axis of the violin plots are not consistent with the terminology used in the Specification. The description of the content of Figure 10 refers to “tumors”, “normal bone” and “osteosarcoma cell lines”.  See page 6 lines 13-15. The Applicant is asked to correct the labels according to the terminology used in the Specification.
Figures 3, 4, 5, 7 and 8,  refer to the acronym “GCSS” which, based on the description off said figures, pertains to the “Gene Expression Summary Score” abbreviated as “GCESS”. The the Specification at page 11 line 28 and page 12 lines 1-32. The Applicant is asked to correct this inconsistency in the drawings. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Specification
The Specification filed on 13 October 2017 was previously considered and reviewed by the Examiner. However, upon further review, the following deficiencies were identified:
Page 2 lines 7-8 describes: “In either aspect, the tumor can include osteosarcoma (OS), include cervical squamous cell carcinoma and endocervical adenocarcinoma (CESC), colon adenocarcinoma (COAD),...”. The verb “can” should be inserted between “osteosarcoma (OS)” and ”include cervical squamous cell carcinoma” or, alternatively the verb “include” should be deleted. The following amendment is suggested: “In either aspect, the tumor can include osteosarcoma (OS), can include cervical squamous cell carcinoma and endocervical adenocarcinoma (CESC), colon adenocarcinoma (COAD),...”.
At page 3 line 2  the Applicant is asked to incorporate the full term which the abbreviation “TCGA” stands for since this is the first instance in the Specification said abbreviation appears. The following amendment is suggested:
“Pairwise Pearson correlation coefficients were calculated using 12,062 genes common between human osteosarcoma (HOS), dog osteosarcoma (DOS), mouse osteosarcoma, and The Cancer Human Genome Atlas (TCGA) data for other human cancers.”
At page 3 line 13  the Applicant is asked to incorporate the full term which the abbreviation “FPKM” stands for since this is the first instance in the Specification that said abbreviation appears. The following amendment is suggested:
“FPKM (Fragments Per Kilobase Of Exon Per Million Fragments Mapped) values were log transformed and mean centered within each species”.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is requested.

Claim Objections
Claims 1 and 6 objected to because of the following informalities:  
Claim 1 lines 6-8 and claim 6 lines 6-8 refer to “transcript expression values” and “transcript expression levels”. While there is no distinction between the terms transcript expression level and transcript expression value since they both denote the quantity or abundance of transcript of a gene, for the purpose of consistency, the Applicant is asked to use either “transcript expression values” or “transcript expression levels” in the claims. Since the remaining of both claims 1 and 6, consistently refer to the term “transcript expression value”, the Examiner suggests the following amendment:
generating a matrix using the transcript expression values, the matrix comprising:
rows comprising transcript expression  values, and 
columns comprising samples from which the transcript expression  values were obtained”.
In claim 1 line 19 and in claim 6 line 19 the semicolon (;) after “predetermined value” should be replaced with a comma (,). The following amendment is suggested:
“identifying coding regions in a gene cluster that: 
have a Pearson correlation coefficient greater than a predetermined value[[;]], and 
have greater than a predetermined number of coding regions;”.
 Appropriate correction is required.

Claim Interpretation
	A. Claim interpretation as it pertains to certain terms in the claims. 
The terms “transcript expression values” and “transcript expression levels” are not given a specific definition in the Specification. The Specification refers to expression values of transcripts (see page 1 lines 22 and 31, page 11 line 30, page 25 line 25) and expression levels of transcripts (see page 3 line 29, page 6 line 10, page 16 line 16). In this Office Action the terms “transcript expression value” and “transcript expression level” are being interpreted as the same concept to denote the amount or abundance of transcripts for coding regions of genes in a gene cluster.
	B. Claim interpretation as it pertain to certain recitations in the claims.
The following recitations do not limit the scope of the claimed methods for the reasons stated below:
In claims 1 and 6 the recitation in the preamble that the methods are “for detecting aggressive tumor behavior” (claim 1) and for “detecting relative risk of metastasis in a patient diagnosed with a tumor” (claim 6) does not limit the scope of the claims. As stated in the MPEP 2111.02(II): “a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention. Consequently, “preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant." The preamble of claims 1 and 6 merely states an intended use of the methods and it does not affect the 
In claims 1 and 6 lines 27 and 28, the recitation of “an immune-1 gene cluster or the immune-2 gene cluster GCESS value less than a predetermined threshold.....”, is interpreted as requiring either “an immune-1 gene cluster” or an “immune-2 gene cluster GCESS value being less than a predetermined threshold”.  If the Applicant’s intention is to set forth that a GCESS value being less than a predetermined threshold is also associated with an immune-1 gene cluster, the claims should be amended accordingly.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Claim 1 is directed to a method for detecting aggressive tumor behavior comprising the steps of obtaining expression values of transcripts from coding regions of the cell cycle gene cluster, the immune-1 gene cluster or the immune-2 gene cluster, generating a matrix using the transcript generating a Gene Cluster Expression Summary Score (GCESS) for the coding regions in a gene cluster by: 
identifying coding regions in a gene cluster that: 
have a Pearson correlation coefficient greater than a predetermined value; and 
have greater than a predetermined number of coding regions; and 
summing the Pearson correlation coefficient for each identified coding region in the gene cluster”.
Claim 6 is directed to a method for detecting relative risk of metastasis in a patient diagnosed with a tumor comprising the steps of obtaining expression values of transcripts from coding regions of the cell cycle gene cluster, the immune-1 gene cluster or the immune-2 gene cluster, generating a matrix using the transcript expression values, calculating pairwise Pearson correlation coefficients for mean-centered expression values and....... “generating a Gene Cluster Expression Summary Score (GCESS) for the coding regions in a gene cluster by: 
identifying coding regions in a gene cluster that: 
have a Pearson correlation coefficient greater than a predetermined value; and 
have greater than a predetermined number of coding regions; and 
summing the Pearson correlation coefficient for each identified coding region in the gene cluster”.
As such, the Specification must provide support for a method for detecting aggressive tumor behavior (as in claim 1) and for a method for detecting the relative risk for metastasis in a patient (as in claim 6) which include a step of generating a GCESS (Gene Cluster Expression Summary Score) by: 
a. identifying coding regions in a gene cluster that:
have a Pearson correlation coefficient greater than a predetermined value,
have a greater than a predetermined number of coding regions and, 
b. summing the Pearson correlation coefficient for each identified coding region in the gene cluster. 
In the response filed on 16 February 2021 at page 7, the Applicant asserts that: “Claim 1 and claim 6 are amended to add detail to the method in which the GCESS value is obtained. Support for the amendments may be found in Applicant’s specification at, for example, page 8, line 26 through page 13, line 13; page 22, line 12 through page 25, line 16; and FIGS. 9-11”.
Page 8 line 26 though page 13 line 13 provides a description of what the disclosure describes,  background information pertaining the similarity in transcriptional profiles of osteosarcoma tumors across different species, the source of data used for RNS-Seq analysis, various descriptions pertaining the analyses performed to assess transcriptional heterogeneity across human, dog and mouse  osteosarcoma tumors and, the manner in which the GCESS is used to characterize tumor heterogeneity across species. In particular, page 11 lines 26-31 defines the GCESS as “the sum of expression values --log2-transformed and mean centered--of all genes in a particular gene cluster for a single sample”. There is no further description of any embodiment for the generation of a GCESS  by:
a. identifying coding regions in a gene cluster that:
have a Pearson correlation coefficient greater than a predetermined value,
have a greater than a predetermined number of coding regions and, 
b. summing the Pearson correlation coefficient for each identified coding region in the gene cluster.
Page 22 line 12 through page 25 line 16 describe the protocols for RNA extraction from frozen tumor tissue, the RNA sequencing methodology and the transcriptome analyses used in the Example described starting at page 20. While page 22 lines 27-29 describes “that the samples
from both cohorts were used for calculating pairwise Pearson correlation coefficients and were included in the transcriptome analyses” and page 24 lines 27-28 describes that “all RNA-Seq datasets were used for calculating pairwise Pearson’s correlation values between all samples”, none of these portions of the Specification describe that the calculated Pearson correlation coefficients are used to generate a GCESS by:
 a. identifying coding regions in a gene cluster that:
have a Pearson correlation coefficient greater than a predetermined value,
have a greater than a predetermined number of coding regions and, 
b. summing the Pearson correlation coefficient for each identified coding region in the gene cluster.
Figure 9 shows panels with various transcriptome profiles and is described at page 5 line 16 though page 6 line 5 as “OS transcriptome profiles show common inter-tumor transcriptional variation
across human, mouse, and dog sample 
Figure 10 is described in page 6 lines 6-11 as: “Gene Cluster Expression Summary Scores (GCESS) represent the relative amount of transcript present for each cluster of genes and identify correlation between high cell cycle or low immune cell GCESSs and poor survival. (A) Overview of analyses method. (i) The log2-transformed and mean-centered values for each gene in a cluster are summed to generate a
single score (GCESS value) for each sample. Samples with high relative expression levels have
large positive GCESSs while samples with low relative levels have large negative GCESSs”.  It is noted that Figure 10 describes that in the analysis method the GCESS score is calculated by summing “The log2-transformed and mean-centered values for each gene in a cluster”. 
Figure 11 is described at page 6 lines 26-27 as: “FIG. 11. Replication of association between high cell cycle GCESS or low immune GCESS and poor survival outcomes using array data from independent cohort”. 
(as in claim 1) and for a method for detecting the relative risk for metastasis in a patient (as in claim 6)  comprising a step of “generating a Gene Cluster Expression Summary Score (GCESS) by 
a. identifying coding regions in a gene cluster that: 
have a Pearson correlation coefficient greater than a predetermined value; and 
have greater than a predetermined number of coding regions; and 
b. summing the Pearson correlation coefficient for each identified coding region in the gene cluster”.
Review of the Specification reveals that the Gene Cluster Expression Summary Score (GCESS) is described in the following portions of the Specification:
Page 3 lines 26-29:
“FIG. 3. Gene Cluster Expression Summary Scores (GCESSs) represent the relative
amount of transcript present for each cluster of genes. (A) To generate a GCESS, the log2-transformed and mean-centered values for each gene in a cluster are summed to generate a single score (GCESS value) for each sample”.

Page 6 lines 6-13 describes:
“FIG. 10. Gene Cluster Expression Summary Scores (GCESS) represent the relative
amount of transcript present for each cluster of genes and identify correlation between high cell cycle or low immune cell GCESSs and poor survival. (A) Overview of analyses method. (i) The log2-transformed and mean-centered values for each gene in a cluster are summed to generate a single score (GCESS value) for each sample. Samples with high relative expression levels have large positive GCESSs while samples with low relative levels have large negative GCESSs. (ii) The GCESS scores can be used to separate the tumors into groups based on GCESS score Quartiles.”


See also page 25 lines 25-26 which defines the GCESS as “the sum of expression values (log2-transformed and mean centered) of all genes in a particular defined cluster for a single sample”.
for further analyses”. See page 24 lines 25-30 through page 25 lines 1-17 which describe the following:
“Transcriptome analyses
For each dataset, 0.1 was added to each FPKM value. 12,062 orthologous genes present in all RNA-Seq datasets were used for calculating pairwise Pearson's correlation values between all samples. Due to the high correlations between human osteosarcoma datasets from multiple sources, the human datasets were combined for further analyses (Chen et al., 2014. Cell Reports 30 7(1): 104-12; Perry et al., 2014. Proceedings of the National Academy of Sciences USA 111(51):E5564-E5573). The -8,000 most variable genes across the full same-species datasets were identified for clustering by species (standard deviation cutoffs: human> 0.93, mouse>0.72, and dog> 0.79). Cluster 3.0 (C Clustering Library 1.52) was used to log2 transform and gene-mean-center the data and then perform hierarchical average linkage clustering using the Pearson similarity metric. Clustering data were visualized in Java TreeView (version 1.1.6r4). OptiType, a precision HLA typing tool (Szolek et al., 2014. Bioinformatics 30(23):3310-3316) was used to identify human OS samples derived from the same patient.

Identification of strongly conserved clusters of genes
Gene clusters with a dendrogram node correlation> 0.60 and at least 60 individual genes were identified in each of the species datasets. The 0.6 Pearson correlation cutoff value was chosen, as it is a widely accepted conservative confidence threshold. The minimum cluster size of 60 was chosen to ensure that only larger transcriptional patterns were identified. Permuted and random datasets were used to show that these thresholds would not identify clusters in artificial datasets that do not contain meaningful transcription patterns. Gene clusters representing batch effects from the combination of different human samples were removed from further analyses”

As such, in this exemplary embodiment, the Pearson correlation coefficient is not used for the generation of the GCESS but rather to identify or demarcate the gene clusters for further analyses. There is no further description of what “further analyses” encompass.
Based on the above, the Specification provides support for generating a GCESS score by summing the log2-transformed and mean-centered values for each gene in a cluster, for calculating a generating a Gene Cluster Expression Summary Score (GCESS) by 
a. identifying coding regions in a gene cluster that: 
have a Pearson correlation coefficient greater than a predetermined value; and 
have greater than a predetermined number of coding regions; and 
b. summing the Pearson correlation coefficient for each identified coding region in the gene cluster”.
A person of ordinary skill in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed because the originally filed disclosure does not describe “generating a Gene Cluster Expression Summary Score (GCESS) by 
a. identifying coding regions in a gene cluster that: 
have a Pearson correlation coefficient greater than a predetermined value; and 
have greater than a predetermined number of coding regions; and 
b. summing the Pearson correlation coefficient for each identified coding region in the gene cluster”. Further, a person of ordinary skill in the art at the time the Application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the Application as filed because at the time of the invention, there was no knowledge in the art for gene cluster expression scores generated by identifying coding regions in a gene cluster with a Pearson correlation coefficient greater than a threshold and with a greater than a predetermined number coding regions and, by summing Pearson correlation coefficients pertaining to the identified coding regions. At the time the Application was filed the available knowledge in the field of cancer prognosis and analysis of gene expression data was the calculation of a gene-expression grade index score by adding the gene US 2008/0275652 to Sotiriou (cited in the previous Office Action) and in Cho, J. Y. et al; “Gene Expression Signature-Based Prognostic Risk Score in Gastric Cancer”; Clin Can Res; 17(7) April 1, 2011; pg. 1850-1857 (cited in the previous Office Action). Further, the knowledge in the field of statistical analysis of gene expression data was the use of the Pearson correlation coefficient as a similarity measure of gene expression data. There was no knowledge in the art that a Pearson correlation coefficient could be used as the basis to generate a score representing the relative amount of transcript present in a cluster of genes or, that it could be used as a parameter for generating a score representing the relative amount of transcript present in a cluster of genes. Evidence of these facts can be found in Jiang, Daxin, et al. "Cluster analysis for gene expression data: a survey." IEEE Transactions on knowledge and data engineering 16.11 (2004): 1370-1386, in D'haeseleer, P. “How does gene expression clustering work?”. Nat Biotechnol 23, 1499–1501 (2005) and in Kerr, G. et al; “Techniques for clustering gene expression data”, Computers in Biology and Medicine, Volume 38, Issue 3, 2008, Pages 283-293 and, in the references cited therein. 
In light of the above the claims contain new matter.
Claims 2-5 and 7-13 are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Claim 1 lines 2-9 and claim 6 lines 2-9 recite: 
“.....the method comprising: 
obtaining expression values of transcripts from coding regions of the cell cycle gene cluster, the immune-1 gene cluster, or the immune-2 gene cluster from cells of a tumor sample obtained from a subject; 
generating a matrix using the transcript expression values, the matrix comprising:
rows comprising transcript expression levels, and 
columns comprising samples from which the transcript expression levels were obtained...”.
Firstly, there is lack of antecedent basis in the claim for “the cell cycle gene cluster, the immune-1 gene cluster, or the immune-2 gene cluster” as there is no recitation in the claim for “a cell cycle gene cluster”, “an immune-1 gene cluster” and for “an immune-2 gene cluster”. The Examiners suggests amending the claim to recite: “obtaining expression values of transcripts from coding regions of [[the]] a cell cycle gene cluster, [[the]] an immune-1 gene cluster, or [[the]] an immune-2 gene cluster...”. Clarification is requested. Secondly, the recitation of using the transcript expression values to generate a matrix comprising rows comprising transcript expression levels without setting forth what the transcript expression levels pertain to is unclear.  The Applicant is asked to clarify whether the transcript expression levels in the rows pertain to the transcript expression values (levels) obtained from the coding regions of the cell cycle gene cluster, the immune-1 gene cluster or the immune-2 gene cluster Thirdly, the recitation that the “columns comprise samples from which the transcript expression levels were obtained” is unclear because claims 1 and 6 lines 3-4 recite obtaining expression values of transcripts from cells of “a tumor sample obtained from a subject”. There is no recitation in the claims that the obtained transcript expression values used in the generation of the matrix  are obtained from samples (plural). The source of the samples comprised in the columns of the matrix is unclear. The Applicant is asked to clarify whether the samples comprised in the columns of the matrix pertain to samples of different areas or portions of the tumor sample obtained from the subject or, whether the samples comprised in the columns of the matrix pertain to samples obtained from the tumor sample of the subject at different times or, whether the samples comprised in the columns of the matrix pertain to samples obtained from the tumor sample of the subject after or before a treatment or, whether the samples comprised in the columns of the matrix pertain to samples obtained from other subjects with the same type of tumor as the subject or, whether the samples comprised in the columns of the matrix pertain to samples obtained from different tissues of the subject body.  The lack of clarity pertaining the data which constitute the rows of the matrix and the lack of clarity pertaining the samples which constitute the columns of the matrix renders the claims indefinite as to what is being represented in each cell of the matrix. Clarification is requested.
Claims 1 and 6 lines 14-15 recite: “calculating pairwise Pearson correlation coefficients of the mean-centered expression values”.
The recitation of calculating Pearson correlation coefficients of the mean-centered expression values without specifying amongst which of the mean-centered expression values said correlation coefficient is being calculated is unclear. The pairwise Pearson correlation coefficient is a measure of the between pairs of continuous numeric variables. The claims recite generating a matrix comprising rows (plural) and columns (plural). The rows comprise transcript expression levels and the columns comprise samples from which the transcript expression levels are obtained.  The claims further recite log2-transforming the transcript expression levels in each row, computing a mean of the log2-transformed values for each row and generating mean-centered expression values by diving each log2-transformed value by the mean of its row. The claims do not define the number of expression values and samples used in the matrix. The broadest most reasonable interpretation is that said matrix comprises at least two rows and at least two columns (see claims 1 and 6 lines 7-which refer to rows (plural) and columns (plural)). As such, the broadest most reasonable interpretation of the claims is that there are at least four mean-centered expression values, one for each of the cells defined by a matrix comprising at least two rows and two columns. The Applicant is asked to clarify whether the Pearson correlation coefficient is being calculated between pairs of mean-centered expression values along the rows or, whether the Pearson correlation coefficient is being calculated between pairs of mean-centered expression values along the columns. Clarification is requested.
Claims 1 and 6 lines 16-22 recite:
“generating a Gene Cluster Expression Summary Score (GCESS) for the coding regions in a gene cluster by: 
identifying coding regions in a gene cluster that: 
have a Pearson correlation coefficient greater than a predetermined value; and 
have greater than a predetermined number of coding regions; and 
summing the Pearson correlation coefficient for each identified coding region in the gene cluster”.
Firstly, the recitation of generating a score for coding regions in a gene cluster followed by the recitation that said generating is by identifying coding regions in a gene cluster is ambiguous. The Secondly, the claims  are unclear because there is no recitation in the claims that a Pearson correlation coefficient is calculated or determined for “coding regions in a gene cluster”. The claims recite “calculating Pearson correlation coefficients of the mean-centered expression values”. See lines 6-15. The claims are unclear as to what is the source of the Pearson correlation coefficients used to identify the coding regions of the gene cluster. Clarification is requested. Thirdly, the recitation of “identifying coding regions in a gene cluster that have a Pearson correlation coefficient greater than a predetermined value” is unclear because a coding region is a portion of a gene’s DNA that dictates the amino acid sequence of a protein. A portion of a gene per se cannot have a “Pearson correlation coefficient” because a Pearson correlation coefficient is a measure of the strength and direction of linear relationships between pairs of continuous numeric variables. The Applicant is asked to clarify what aspect of the coding regions does the Pearson correlation coefficient pertain to so that said coding region can be identified based on its Pearson correlation coefficient. Clarification is requested. Fourthly, the recitation of “identifying coding regions in a gene cluster .....that have a greater than predetermined number of coding regions” is unclear because coding regions per se cannot have a greater than a predetermined number of coding regions. There are no coding regions within a coding region (or within coding regions) that can be reasonably exist in a greater number than the number of coding regions in a gene cluster. The number of coding regions in a gene cluster is limited by the number of coding regions itself and cannot physically exceed said number. Clarification is requested.
The term “greater than” in claims 1 and 6 lines 19 and 21 is a relative term which renders the claims indefinite. The term “greater than” is not defined by the claims, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 1 and 6 recite the limitations “coding regions in a gene cluster that have a Pearson correlation coefficient greater than a predetermined value” (line 19) and “coding regions in a gene cluster that have greater than a predetermined number of coding regions” (line 21). The Specification does not provide any guidance of what a Pearson correlation coefficient “greater than a predetermined value ” constitutes and, the Specification does not provide any guidance of what coding regions that have “greater than a predetermined number of coding regions” constitute nor can “greater than” be ascertained form the Specification, since there is no disclosure of any value or percentage or, any other metric of the terms “greater than a predetermined value” and “greater than a predetermined number of coding regions”.
Claims 1 and 6 lines 24-28 recite: “detecting either: 
a cell cycle gene cluster GCESS value greater than a predetermined threshold (claims 1 and 6), indicating aggressive tumor behavior (claim 1) and indicating an above average risk of metastasis (claim 6); or 
an immune-1 gene cluster or the immune-2 gene cluster GCESS value less than a predetermined threshold (claims 1 and 6), indicating aggressive tumor behavior (claim 1) and indicating an above average risk of metastasis (claim 6)”.
Firstly,  the the claims are unclear because there is no recitation in the claims that that a cell cycle gene cluster GCESS value is calculated and there is no recitation in the claims that an immune-2 gene cluster GCESS value is calculated. The claims recite calculating a GCESS for the coding regions in a gene cluster (see lines 16-17). The claims do not recite that the coding regions of the gene cluster for which the GCESS is calculated pertain to a cell cycle gene cluster or to the immune-2 gene cluster. The claims are unclear as to what is being detected. Clarification is requested. Secondly, the recitations of detecting “an immune-1 gene cluster......indicating an aggressive tumor behavior” (claim 1) and detecting “an immune-1 gene cluster......indicating an above average risk of metastasis” (claim 6) are unclear. See Claim Interpretation section above pertaining the manner in which this limitation is being immune-1 gene cluster” being detected in claim 1 indicates aggressive tumor behavior and what aspect an “immune-1 gene cluster” being detected in claim 6 indicates an above average risk of metastasis. Clarification is requested. Thirdly, the Applicant is asked to clarify whether the “cell cycle gene cluster” recited in 25 and the “immune-1 gene cluster” recited in line 27 of claims 1 and 6 are the same as “the cell cycle gene cluster” recited in line 3 of claims 1 and 6 and  “the immune-1 gene cluster” recited in line 4 of claims 1 and 6 or, whether they pertain to different clusters.  Clarification is requested.
The term “greater than” in claims 1 and 6 line 25 is a relative term which renders the claims indefinite. The term “greater than” is not defined by the claims, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 1 and 6 recite the limitation “a cell cycle gene cluster GCESS value greater than a predetermined threshold”. The Specification does not provide any guidance as to what a GCESS value “greater than a predetermined threshold” constitutes nor can a GCESS value “greater than predetermined threshold” be ascertained form the Specification, since there is no disclosure of any value or percentage or, any other metric of the term “greater than a predetermined threshold”.
The term “less than” in claims 1 and 6 line 27 is a relative term which renders the claims indefinite. The term “less than” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 1 and 6 recite the limitation “.....the immune-2  gene cluster GCESS value less than a predetermined threshold”. The Specification does not provide any guidance as to what a GCESS value “less than a predetermined threshold” constitutes nor can a GCESS value “less than a predetermined threshold” be ascertained form the specification, since there is no disclosure of any value or percentage or, any other metric of the term “less than a predetermined threshold”.
Claims 2 and 7 recite: “The method of claim 1 (claim 6) wherein the immune-1 gene cluster and the immune-2 gene cluster GCESS value is less than 0”.
Firstly, the recitation of “the immune-1 gene cluster”  is unclear because claims 1 and 6 recite “the immune-1 gene cluster” (see line 4) and “an immune-1 gene cluster” (see line 27). The Applicant is asked to clarify what “immune-1 gene cluster” claims 6 and 7 are referring to. Clarification is requested. Secondly, the claims are unclear because claims 1 and 6 only recite a GCESS value for the immune-2 gene cluster. The claims recite “detecting either an immune-1 gene cluster or the immune-2 gene cluster GCESS value less than a predetermined threshold...”. See claims 1 and 6 lines 27-28 and the Claim Interpretation section above. Only the immune-2 gene cluster is associated with a GCESS value being less than a predetermined threshold. Clarification is requested.
Claims 4 and 8 recite: “The method of claim 1 (claim 6) wherein the tumor comprises osteosarcoma (OS), include cervical squamous cell carcinoma and endocervical adenocarcinoma (CESC), colon adenocarcinoma (COAD), glioblastoma (GBM), acute myeloid leukemia (LAML), prostate cancer (PRAD), thyroid (THCA) cancer, bladder urothelial carcinoma (BLCA)”.
The recitation of  “tumor comprises osteosarcoma (OS), include cervical squamous cell carcinoma and endocervical adenocarcinoma (CESC)....”  is unclear. The Applicant is asked to clarify whether it is the tumor or the osteosarcoma  what includes “cervical squamous cell carcinoma and endocervical adenocarcinoma”. Clarification is requested.
Claim 12 recites: “The method of claim 1, wherein detecting a tumor with aggressive behavior comprises: comparing the GCESS value to a reference scale with ranges provided for tumors with aggressive behavior”.
Firstly, the recitation of “wherein detecting a tumor with aggressive behavior comprises...”  is unclear because there is no positive active step of “detecting a tumor with aggressive behavior” recited in claim 1 from which claim 12 depends. While claim 1 recites in the preamble that the method is “for detecting aggressive tumor behavior”, this recitation does not limit the scope of claim 1 for the reasons stated in the Claim Interpretation section above. There is no positive active step for detecting aggressive tumor behavior recited in claim 1. As such, it is unclear what aspect of claim 1 is claim 12 further limiting. If the Applicant’s intention is to set forth that the method of claim 1 requires a step of detecting a tumor with aggressive behavior, the claim should be amended accordingly. Clarification is requested. Secondly, the recitation of “comparing the GCESS value” without setting forth what said GCESS value pertains to is unclear. Claim 1 recites “a cell cycle gene cluster GCESS value” (line 25) and an “immune-2 gene cluster GCESS value” (line 27). The Applicant is asked to clarify to which of this two GCESS values does “the GCESS value” recited in claim 12 is referring to. Clarification is requested. Thirdly, the recitation of “comparing the GCESS value to a reference scale with ranges provided for tumors with aggressive behavior”  is unclear because the claim does not set forth what the “ranges” pertain to. The Applicant is asked to clarify whether the ranges pertain to ranges of GCESS values or, whether the ranges pertain to ranges of other score or metric related to tumors with aggressive behavior. Clarification is requested.
Claim 13 recites: “The method of claim 1, wherein detecting above average risk of metastasis comprises: comparing the GCESS value to a reference scale with ranges provided for tumors with above average risk of metastasis”.
Firstly, the recitation of “wherein detecting above average risk of metastasis comprises...”  is unclear because there is no positive active step of “detecting above average risk of metastasis” recited in claim 1 from which claim 13 depends. The claim is unclear as to what aspect of claim 1 is claim 13 further limiting. If the Applicant’s intention is to set forth that the method of claim 1 requires a step of detecting above average risk of metastasis, the claim should be amended accordingly. Clarification is requested. Secondly, the recitation of “comparing the GCESS value” without setting forth what said GCESS value pertains to is unclear. Claim 1 recites “a cell cycle gene cluster GCESS value” (line 25) and an “immune-2 gene cluster GCESS value” (line 27). The Applicant is asked to clarify to which of this two GCESS values is “the GCESS value” recited in claim 13 referring to. Clarification is requested. Thirdly, the recitation of “comparing the GCESS value to a reference scale with ranges provided for tumors with above average risk of metastasis” is unclear because the claim does not set forth what the “ranges” pertain to. The Applicant is asked to clarify whether the ranges pertain to ranges of GCESS values or, whether the ranges pertain to ranges of other score or metric related to above average risk of metastasis. Clarification is requested. 
Claims 3, 5, 9, 10 and 11 are rejected for depending of a rejected base claim.
35 USC 112(b) Rejection- Response to Arguments.
Applicant’s arguments filed on 16 February 2021 have been considered. A new grounds of rejection based on further consideration of the claims and the claim amendments herein has been set forth.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection herein is maintained from the previous office action. Any newly cited portions are necessitated by the claim amendments herein.
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): The Answer is “Yes” the claims are drawn to methods. As such the claims fall into one of the four statutory categories of invention.
(2A)(1): Independent claim 1 (method) is directed to the following abstract ideas which encompass mathematical concepts as mathematical calculations: log2-transforming the transcript expression values in each row, computing a mean of the log2-transformed values for each row, generating mean-centered expression values by dividing each log2-transformed value by the mean for its row, calculating pairwise Pearson correlation coefficients of the mean-centered expression values and generating a score by...... summing the Pearson correlation coefficient for each identified coding region in the gene cluster, and to the following abstract ideas which encompass mental processes: generating a score by...... identifying coding regions in a gene cluster that have a Pearson correlation coefficient greater than a predetermined value and have greater than a predetermined number of coding regions and, detecting either: a cell cycle gene cluster GCESS value greater than a predetermined threshold, indicating aggressive tumor behavior; or an immune-1 gene cluster or the immune-2 gene cluster GCESS value less than a predetermined threshold, indicating aggressive tumor behavior.
Independent claim 6 (method) is directed to the following abstract ideas which encompass mathematical concepts as mathematical calculations: log2-transforming the transcript expression values in each row, computing a mean of the log2-transformed values for each row, generating mean-centered expression values by dividing each log2-transformed value by the mean for its row, calculating pairwise Pearson correlation coefficients of the mean-centered expression values and generating a score by...... summing the Pearson correlation coefficient for each identified coding region in the gene cluster, and to the following abstract ideas which encompass mental processes: generating a score by...... identifying coding regions in a gene cluster that have a Pearson correlation coefficient greater than a predetermined value and have greater than a predetermined number of coding regions and, detecting either: a cell cycle gene cluster GCESS value greater than a predetermined threshold, indicating an above average risk of metastasis; or an immune-1 gene cluster or the immune-2 gene cluster GCESS value less than a predetermined threshold, indicating an above average risk of metastasis.
Dependent claim 12 (method) is directed to the following abstract idea which encompasses a mental process: comparing the GCESS value to a reference scale with ranges provided for tumors with aggressive behavior.
Dependent claim 13 (method) is directed to the following abstract idea which encompasses a mental process: comparing the GCESS value to a reference scale with ranges provided for tumors with above average risk of metastasis.
"Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent claims to a series of mathematical calculations based on selected information are directed to abstract ideas and f a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot be practically performed in the mind  (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite abstract ideas.
 (2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55). The judicial exceptions in the instant claims are not integrated into a practical application because the claims only recite the following additional elements:
Claim 1 (method): obtaining expression values of transcripts from coding regions of the cell cycle gene cluster, the immune-1 gene cluster, or the immune-2 gene cluster and generating a matrix using the transcript expression values, the matrix comprising: rows comprising transcript expression levels, and 
columns comprising samples from which the transcript expression levels were obtained.
Claim 6 (method): obtaining expression values of transcripts from coding regions of the cell cycle gene cluster, the immune-1 gene cluster, or the immune-2 gene cluster and generating a matrix using the transcript expression values, the matrix comprising: rows comprising transcript expression levels, and 
columns comprising samples from which the transcript expression levels were obtained.
Dependent claim 12 (method):  there are no additional elements.
Dependent claim 13 (method):  there are no additional elements.
The additional elements recited in claims 1 and 6 do not integrate the recited abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract 2-transforming expression values, computing a mean of the log2-transformed values, generating mean centered expression values, calculating pairwise Pearson correlation coefficients, calculating a score by identifying coding regions, summing the Pearson correlation coefficients, detecting a value greater than a predetermined threshold, detecting a cluster and, detecting a value less than a predetermined threshold (abstract) steps. Accordingly, these additional elements do not integrate the exceptions into a practical application because they do not meaningfully limit the exceptions. In particular, the additional elements do not use the mathematical calculations in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application. None of the dependent claims recites any additional non-abstract elements; they are each directed to attributes of the data used in performing the abstract ideas and to further limiting the recited abstract ideas. While dependent claims 5 and 9, recite the steps of “administering to the subject treatment for a tumor having aggressive behavior ” and “administering to the subject treatment for a metastatic tumor”, respectively, these steps do not integrate the abstracts ideas recited in claims 1 and 6 into a practical application. The 2019 PEG includes a “treatment/prophylaxis” consideration, under which a claim can integrate a judicial exception into a practical application by applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, however the treatment or prophylaxis limitation must be “particular,” i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). In the instant case, the step recited in claims 5 and 9 does not apply or use the judicial exceptions to effect a particular treatment. The claims only recite administering a treatment which can encompass any treatment for a tumor having aggressive behavior (claim 5) and for metastatic tumor (claim 9).
Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract ideas, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract ideas (MPEP 2106.05). As explained above, the additional steps of obtaining expression values of transcripts and generating a matrix using transcript expression values do not integrate the exceptions into a practical application because they do not amount to significantly more than the exceptions themselves. These steps are well-understood, routine and conventional in the field of cancer research. Evidence of this fact can be found in Jiang, Daxin, et al. "Cluster analysis for gene expression data: a survey." IEEE Transactions on knowledge and data engineering 16.11 (2004): 1370-1386 and the references cited therein. The additional elements recited in claims 1 and 6 d not confine the use of the abstract ideas to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract ideas, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
35 USC 101 Rejection-Response to Arguments.
 	In this response the text presented in italics corresponds to the Applicant’s explicit arguments presented in the response. 
Applicant’s arguments filed on 16 February 2021 have been considered. The Applicant asserts the following:
Claim 1 and claim 6 are...... patent-eligible subject matter under the Pathway A Streamlined Eligibility Analysis of the 2019 Patent Eligibility Guidance and MPEP § 2106.06.” To support this conclusion the Applicant asserts that: “Claim 1 and claim 6 recite methods that include, in relevant part, log2-transforming transcript expression values, generating mean-centered expression values, and performing a Pearson pairwise correlation to generate a Gene Cluster Expression Summary Score (GCESS) for the sample” and that  “this limitation is sufficiently narrow that it does not tie up the entire judicial exception—i.e., the mental process of any of the included data manipulations”. The Applicant then adds that “Log transformations, generating mean-centered values, and performing Pearson pairwise correlations are statistical techniques that are applicable to a vast number of types of data sets”, that “Claim 1 and claim 6 are limited to the application of manipulating data sets associated with transcription of select genes from certain specified gene clusters”  and that “accordingly, neither claim 1 nor claim 6 ties up the judicial exception of any one of the statistical methods”.
It is respectfully summitted that these arguments are not persuasive. As stated in the MPEP 2106.06, examiners may use a streamlined eligibility analysis (Pathway A) when the eligibility of the claim is self-evident, e.g., because the claim clearly improves a technology or computer functionality. The streamline eligibility analysis and the determination of whether the claim, when viewed as a whole, does not seek to tie up a judicial exception  is not based on whether the abstract ideas recited in the claim (i.e. log2-transforming transcript expression values, generating mean-centered expression values, and performing a Pearson pairwise correlation to generate a Gene Cluster Expression Summary Score (GCESS)) are “sufficiently narrow” or, whether the claims are directed to the manipulation of a particular type of data.  As explained in MPEP 2106.06(b) a claim that does not qualify as eligible after Step 2B of the full analysis would not be suitable for the streamlined analysis, because the claim lacks self‐evident eligibility. As explained in the previous Office Action and reiterated herein, claims 1 and 6 are not eligible under step 2B of the full analysis because they do not provide an inventive concept. See parts 2 and 3 of log2-transforming transcript expression values, generating mean-centered expression values, and performing a Pearson pairwise correlation to generate a Gene Cluster Expression Summary Score (GCESS) for the sample” regardless of whether they are “sufficiently narrow” cannot provide an inventive concept under step 2B because said recitations are abstract ideas. Abstract ideas per se  cannot provide an inventive concept. The determination of whether the claims provide an inventive concept is based on whether the elements recited in addition to the abstract ideas provide significantly more than the recited abstracts ideas. In the instant case the elements in addition include obtaining expression values of transcripts and generating a matrix comprising rows and columns. These elements are extra-solution activities that are well-understood, routine and conventional in the field of gene expression analysis and do not provide any meaningful limitations in practicing the invention. When claims 1 and 6 are viewed as a whole, they  lack self-evident eligibility because as, recited, there is no evident improvement to a technology or the functioning of a computer. 
2) That “the same conclusion is reached if claim 1 and claim 6 are analyzed under Pathway C of the 2019 Patent Eligibility Guidance since the methods of claim 1 and claim 6 recite a method that is significantly more than the judicial exception” and that “Step 2B of the 2019 Patent Eligibility Guidance asks the Office to evaluate whether the method steps, individually and in combination, contribute to an inventive concept”. 
It is respectfully submitted that these arguments are not persuasive. In step 2B of the Patent Eligibility Analysis determines whether a claim recites significantly more than a judicial exception by evaluating whether the additional element(s), when considered in combination are well-understood, routine, conventional activities previously known to the industry. This determination is not based on whether the claims recite a “method that is significantly more” or, whether “the method steps, individually and in combination , contribute to an inventive concept”. 
applying the Federal Circuits analysis to Applicant’s claim 1 and claim 6, it was unconventional at the time the application was filed to first consider genes that are co-regulated (i.e., gene clusters), then continue with analysis only if the genes are functionally related”. The Applicant then adds that “at the time the application was filed, it was conventional to attempt to identify gene clusters associate with a tumor by performing the correlation analysis on expression data and then attempt to identify clusters of co-regulated genes based on that correlation data” and that “the heterogeneity of tumors, however, makes it difficult to discern whether correlations in expression are meaningful rather than spurious”. The applicant then concludes that “because claim 1 and claim 6, when viewed as a whole, contributes an inventive concept that is significantly more than the judicial exception, claims 1-9 are patent eligible under Pathway C of the 2019 Patent Eligibility Guidance” and “Claim 1 and claim 6, therefore, patent-eligible subject matter under the Pathway A Streamlined Eligibility Analysis of the 2019 Patent Eligibility Guidance and MPEP § 2106.06”.
It is respectfully submitted that these arguments are not persuasive. Firstly, there is no recitation in claims 1 and 6 for an analysis which is contingent to whether genes are functionally related. Secondly, as explained in 2) above, step 2B of the Patent Eligibility Analysis determines whether a claim recites significantly more than a judicial exception by evaluating whether the additional element(s), when considered in combination are well-understood, routine and conventional activities previously known to the industry. This determination is not based on what approaches or strategies were conventional in a particular technology at the time of filing. The Applicant’s arguments of what was conventional in the art at the time of filing are more pertinent for the purpose of prior art under 35 USC 102 and 103. However, the Applicant is remined that patent-eligibility under 35 USC 101 and novelty under 35 USC 102 and 103 should not be conflated as these are two separate aspects of the statue. Herein, the Applicant has not provided any arguments on how the elements recited in addition to the abstract ideas, when considered in combination, provide an inventive concept nor has the Applicant 
The rejection herein has been maintained.
35 USC 102 and 103 Rejections-Response to Arguments.
 Applicant’s arguments filed on 16 February 2021 have been considered. 
(A) Claims 1-13, as currently amended, appear to be free of art under 35 USC 102 and 103 as the prior art does not teach or fairly suggests methods for detecting aggressive tumor behavior (as in claim 1) and methods for detecting relative risk of metastasis (as in claim 6) comprising a step of generating a Gene Cluster Expression Summary Score (GCESS) for the coding regions in a gene cluster by: 
identifying coding regions in a gene cluster that: 
have a Pearson correlation coefficient greater than a predetermined value; and 
have greater than a predetermined number of coding regions; and 
summing the Pearson correlation coefficient for each identified coding region in the gene cluster.
The prior art in the field of cancer prognosis and analysis of gene expression data teaches the calculation of  gene-expression grade index scores calculated  adding the gene expression levels of transcripts from sets of genes up-regulated in tumor samples, the calculation of a relapse score based on the gene expression values of cluster genes and, the calculation of a risk score based on the sum of reference-normalized expression level of gene expression data obtained from a tumor sample. Evidence of these facts can be found in US 2008/0275652 to Sotiriou (cited in the previous Office Action) and in Cho, J. Y. et al; “Gene Expression Signature-Based Prognostic Risk Score in Gastric Cancer”; Clin Can Res; 17(7) April 1, 2011; pg. 1850-1857 (cited in the previous Office Action)



Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/               Examiner, Art Unit 1631